The motion for a nonsuit was based upon the position that the words proved did not impute a crime, or, at least, not the crime of larceny alleged in the complaint. If it had appeared that when the words were spoken they were accompanied with such an explanation as would make it clear that they referred to an innocent transaction, or to a transaction which, in law, could not have constituted larceny, the motion for a nonsuit should have been granted. So if it had appeared that all the persons who were present understood from facts which they knew, or had otherwise learned, that the words referred to a transaction which could not, in law, constitute larceny, the same result would follow.
The rule is, that the language employed is to be given its ordinary import and meaning, unless an explanation accompanies the use of the words, which give them a different meaning, or unless all the hearers understand that they refer to a transaction which cannot constitute the crime which the words imply. (Philips v. Barber, 7 Wend., 439; Mayor of N.Y. v.Lord, 17 id., 296; Van Akin v. Caler, 48 Barb., 58;Maybee v. Fisk, 42 Barb., 326.)
Three witnesses testified to the speaking of the words; two of them were present on the same occasion. The plaintiff had been nominated for the office of supervisor of the town of Berne, and the words proved were, "he would be a pretty *Page 421 
man to be elected supervisor; when he was highway commissioner he stole $1,000 from the town, and if he was elected supervisor, where he would have the handling of so much money, he would steal $8,000."
An effort was made on the trial to show that the defendant referred only to the fact that when the plaintiff held the office of highway commissioner he failed, on the occasion of accounting before the town auditors, to produce vouchers for the amount which came into his hands, to the extent of $1,000. If this was all that the defendant intended to charge, it would not impute any offense, because a mere failure to produce vouchers would not establish that the money had not, in fact, been properly expended; but the charge was, that the defendant had stolen $1,000, while he was commissioner of highways, from the town of Berne. The ordinary import of the words impute the crime of larceny. Without explanation to have justified a nonsuit, the court must have held that the defendant could not have stolen $1,000 from the town while he was highway commissioner. The defendant asked the court, as matter of law, to decide that the words did not impute larceny. If the words were ambiguous and capable of two constructions — one imputing larceny, and the other not, it was for the jury to determine in what sense they were understood. Neither of the witnesses called by the plaintiff testified that the defendant made any explanation; that the transaction which he characterized as larceny was a mere failure to produce vouchers for the amount of money which came into his hands as highway commissioner, and only one of these testified that he understood that it related to money which came to his hands as commissioner. It is very clear that the plaintiff might have stolen a thousand dollars from the town while he was highway commissioner, which did not come into his hands as such officer; and I do not think it can be affirmed that it was impossible to commit the crime of larceny in respect to money which did come into his hands as such officer. Suppose the town had delivered it to him as a mere custodian, *Page 422 
his felonious appropriation might have been larceny, or if when he received it from the town he had the felonious intention to convert it to his own use, in some cases it might be larceny; or if after receiving it he had put it in some place where constructively it would be in the possession of the town, the taking with a felonious intent might be larceny. (Sheppard v.Steele, 43 N.Y., 60.) We do not think that the court erred in refusing to hold as matter of law that the words could not have charged larceny, or could not have been so understood, and hence that the motion for a nonsuit was properly denied. In VanRensselaer v. Dale (1 Johns. Cases, 279) the words expressly referred to a particular transaction, which the witnesses understood, where the crimes indicated by the epithets "highwaymen, robbers, and murderers," could not have been committed, it was held that the action would not lie. So the charge against a servant, "he is a thief; he has stolen my beer," was submitted to the jury whether it referred to cases where the plaintiff had sold beer which he was authorized to do, and had not accounted for the money, or whether he had actually stolen the beer. (Peake's N.P.C., 4.) This case is somewhat analogous, and it was a question for the jury to determine in what sense the words were uttered and understood. The court charged the jury in substance that if the words related to an innocent transaction, or that a criminal offense was not imputed, the action would not lie. There was no exception to the charge as made, nor was the court requested to charge what the effect would be if the language imported only a default in not accounting for money which came to the hands of the plaintiff as a public officer. We do not think that the import of the language was necessarily thus limited; but if the jury had so found, it would have raised a serious question whether this action, in the form presented by the complaint, could have been sustained. In that case the only criminal offense which, by the law as it then existed, could have been imputed, was not above the grade of a misdemeanor; and while it might not, if untrue, entirely relieve *Page 423 
the defendant from liability in an action of slander, it would mitigate the gravity of the charge, and tend to lessen the damages. But this point was not made by request to charge or otherwise.
The exception taken to the question to the witness Fowler, "did any one dispute any item in that account, or the correctness of his account, as to the amount of money he had received," was not well taken. The contest at the trial was as to what took place before the town board of auditors, on the occasion of the plaintiff's rendering his account as highway commissioner. On the part of the defendant, it was claimed that the plaintiff failed to produce vouchers to the amount of $1,000; that it was so announced at the time, and talked about before the board. On the part of the plaintiff it was claimed that he did produce vouchers for the whole amount of the money which came to his hands, and that his accounts were allowed and settled at that time. Although, it does not appear that there was any dispute about the amount which the plaintiff had received, the question embraced all the items of the account, and the fact that there was no dispute in respect to any of them tended to show that there was no question as to the vouchers. The evidence was slight, but we cannot say it was incompetent.
It was not error to receive a copy of plaintiff's account presented to the auditors. The original account had been lost, and the paper offered was claimed to be substantially a copy. Error is alleged in receiving the vouchers without proof of their genuineness. As before stated the contention at the trial related to what occurred before the board of auditors. The vouchers were claimed by the plaintiff to be the identical vouchers which were presented to the board on the occasion referred to, and were allowed and passed by that board. There was no occasion to prove the execution of each voucher on the trial. The question litigated was not whether these vouchers were genuine, or whether the plaintiff had actually expended the money represented by them; but whether they had been presented to and allowed by the *Page 424 
board of auditors upon the settlement of the plaintiff's account, and the production of the vouchers, with the other evidence, was proper to establish the plaintiff's theory of what took place upon that occasion. These are the only points made by the appellant in this court.
Although the verdict seems to be large, we have no power to review the order denying the motion to set it aside as excessive, and as we do not find any legal error in respect to the points presented by the appellant we feel constrained to affirm the judgment.
All concur, except MILLER, J., dissenting.
Judgment affirmed.